     Case 2:18-mj-02881-DUTY Document 9-4 Filed 01/16/19 Page 1 of 1 Page ID #:733



 1

 2

 3

 4                          IN THE UNITED STATES DISTRICT COURT
 5        FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 6
     UNITED STATES OF AMERICA,                  Case No. 2:18-mj-02881
 7
                          Plaintiff,
 8                                              [PROPOSED] ORDER GRANTING
          v.                                    MOTION TO VACATE SEIZURE
 9
   Any and All Funds in USAA Savings            WARRANT
10 Bank Accounts #xxxxxx2155,
   #xxxxxx2058, #xxxxxx2171, and
11 #xxxxxx1507,

12                        Defendants.
13
           The Court has reviewed and considered the Motion to Vacate Seizure Warrant filed
14
     on January 16, 2019 by Trustee Anne Hawkins. Based upon its review of the Motion, the
15
     Court has determined that good cause exists to grant the Motion. Accordingly,
16
           IT IS ORDERED THAT:
17
           1. The Motion is granted.
18
           2. The warrant issued on October 31, 2018 by this Court in 18-MJ-2881 is hereby
19
               vacated.
20
           3. The funds seized pursuant to the warrant issued on October 31, 2018 by this Court
21
               in 18-MJ-2881 is to be returned within seven (7) business days.
22
           4. The government may not seize or encumber any of those funds absent an
23
               appropriately noticed motion, adversary hearing, and subsequent order from this
24
               Court.
25

26
     DATE: _______________                 BY:_________________________________
27
                                                Hon. Rozella A. Oliver
28                                              United States Magistrate Judge


               [PROPOSED] ORDER GRANTING MOTION TO VACATE SEIZURE WARRANT
